

117 HR 749 IH: Remote Seafood Employee Meals Tax Parity Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 749IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. DelBene (for herself and Mr. Young) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that the 50 percent limitation on the deduction for meal expenses does not apply to meals provided on certain fishing boats or at certain fish processing facilities. 
1.Short titleThis Act may be cited as the Remote Seafood Employee Meals Tax Parity Act. 2.Meals provided on certain fishing boats and at certain fish processing facilities not subject to 50 percent limitation (a)In generalSection 274(n)(2)(C) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (iv) and by adding at the end the following new clause: 
 
(v)provided— (I)on a fishing vessel, fish processing vessel, or fish tender vessel (as such terms are defined in section 2101 of title 46, United States Code), or 
(II)at a fish processing facility which is located in the United States north of 50 degrees north latitude and which is not located in a metropolitan statistical area (within the meaning of section 143(k)(2)(B)), or. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 
